Title: From John Adams to C. W. F. Dumas, 3 April 1787
From: Adams, John
To: Dumas, Charles William Frederic


          
            D. Sir.
            
              Aprill 3d. 1787.
            
          
          your Letter of the 13 of March was brought in to me but this moment— I am not able to give you any information you desire— a Gent. by the Name you mention & with the title of Colonel has been introduced to me & has dined with me at this House & I saw him in Holland— His Behaviour is Genteel and his Character is in all respects unexceptionable, as far as I know, having Never heard any suggestions to his disadvantage: but can give no further Testimony of him or his family of my own knowledge— accept of my thanks for your obliging Inquiries. My dear Mrs Adams, has been frequently out of health since you saw her— she is now ill of an intermittant fever— but is somewhat better— Mrs. Smith was happily got to bed yesterday, with a fine son, so that I hope to have some Amusement— my three sons are all well at the University, in America—
          Please to present my best wishes & respects to your Lady & Daughter—
          I have a Volume to send you, as soon as I can find an opportunity— & I wish to have your remarks upon it.
          with great regard &c
          
            J A—
          
        